                                                     January 28, 2020

By ECF

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:    United States v. Jose Carlos Grubisich, 19 Cr. 102 (RJD)

Dear Judge Gold:

         We represent Mr. Jose Carlos Grubisich in the above-captioned case. In response to the
Court’s request during today’s conference, we attach to this letter: (i) a declaration signed by
Mr. Luiz Carlos Andrezani, Brazilian counsel for Mr. Grubisich, as Exhibit A; (ii) proposed
restraining orders to which paragraph (6) has been added to require notice to the U.S.
Department of Justice of any challenge raised in the Brazilian courts, as Exhibits B and C; and
(iii) the proposed request letter that we attached to our January 21, 2020 letter, as Exhibit D.

        We respectfully request that the Court so order the proposed restraining orders and sign
the request letter.



                                                     Respectfully submitted,
                                                     KRIEGER KIM & LEWIN LLP


                                               By: ____________________________
                                                   Edward Y. Kim
                                                   Henry L. Ross

Encls.

cc:      AUSA Alixandra Smith
         AUSA Julia Nestor
         Assistant Chief Lorinda Laryea
         Trial Attorney Leila Babaeva
